                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIMOTHY McCULLOUGH, SR.,                    )
                                            )
                              Plaintiff,    )
                                            )
vs.                                         )      Case No. 18-cv-1427-MJR-MAB
                                            )
JEFFERY DENNISON,                           )
WEXFORD HEALTH SOURCE,                      )
E. WILKIE,                                  )
K. SMOOT,                                   )
and SHERRY BENTON,                          )
                                            )
                              Defendants.   )

              ORDER ADOPTING REPORT AND RECOMMENDATION

REAGAN, Chief Judge:

       This is a prisoner civil rights lawsuit under 42 U.S.C. 1983, filed by Timothy

McCullough, Sr., an inmate at Shawnee Correctional Center, presenting claims of

deliberate indifference in violation of the Eighth Amendment to the United States

Constitution. Specifically, two deliberate indifference claims survived threshold review,

and five Defendants were served – Wilkie, Smoot, Benton, and Wexford (plus Dennison,

who remained in the case in his official capacity only for purposes of any potential

injunctive relief; see Docs. 8, 20, 29).

       Now before the Court is Plaintiff’s motion for preliminary injunction (Doc. 2). The

Magistrate Judge assigned to the case (the Honorable Stephen C. Williams) ordered

briefing on the motion (Doc. 27), reviewed extensive responses filed by Defendants (Docs.

31, 32), and submitted a Report and Recommendation to the undersigned District Judge

on December 18, 2018 (R&R, Doc. 41).
1|Page
       The detailed R&R recommends that the undersigned deny Plaintiff’s motion for

preliminary injunction.     The R&R plainly stated that any objection must be filed by

January 7, 2019. That date passed over a week ago, with neither an objection nor a motion

for extension of the objection deadline filed. Because no objection was lodged against the

R&R, the undersigned need not conduct de novo review of the R&R.                  28 U.S.C.

636(b)(1)(C) (A judge shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is

made.); Thomas v. Arn, 474 U.S. 140 (1985); Johnson v. Zema Systems Corp., 170 F.3d 734,

741 (7th Cir. 1999); Video Views Inc., v. Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 41) and DENIES

Plaintiff’s motion for preliminary injunction (Doc. 2). Finally bearing note is the fact that

Judge Williams has retired, and a new Magistrate Judge has been assigned to this case –

the Honorable Mark A. Beatty.

       IT IS SO ORDERED.

       DATED January 15, 2019.

                                           s/ Michael J. Reagan
                                           Michael J. Reagan
                                           United States District Judge




2|Page
